This appeal is from the same judgment and sentence as in the case of Eschman v. State, 46 Okla. Cr. 448, 286 P. 24, decided by this court on March 15, 1930. It appears that two appeals were taken from the judgment — that in No. A-7156 by transcript by one firm of attorneys, and the instant case by case-made by another firm of attorneys. This appeal has not been briefed, nor was the appeal in No. A-7156, supra. The attention of this court was not called to this anomalous situation, but, if this had been done, the appeals would have been consolidated.
The record in this case discloses no reason for modifying the affirmance in No. A-7156, supra, and the appeal is dismissed.